 

. Detach along perteralion end, faluin with your payment or go fo Navlenté con ‘10 make’ an electronic payment

|

 

P.O. BOX 9800 WILKES-BARRE, PA 18773:9500 Navient.com
Convenience with a click

* — Enroll tn Auto Pay
2 View Loan Information -
CXBROGOB~302009 00016617 002978006312 1M:400000 3819395 }26R5-12642 ® View Payment History
. « View Frequently Askéd Questions
DEE L.SHISHIDO Orie-Tline P
vayy 31707 W. LAKE KETCHU * Make @ One-Time Payment
Leos MROAD Ye @ $229,78) due .
ee STANWOOD WA 98292.9700 | | a ou have $2 78 due 10/07/20

 

  
 
 
  
  
   
   
  
 
  
  
  
    
  
 

 

 

Account Number
Billing Group:

Aeinesensbecseanne Ral teedeabadceervansearversavrrresseee ”

Statement Dale:

Billing Period
08/1 1/20 to' 09/10/20

Sabb Lad ewevevcassecomunse

Unpaid Princlpal:

 

Payments, Since Last Bit

tea penaseurvereseneey

For help‘with your citation, logititoaccess | Past Bue Amouint (Pay Now)
CORA, powered by Artificial Intelligence (Al).

 

 

Pay Past Due Amount By
- 09/22/20 lo avoid Late Fee ot

WALD ED ease abeeeroeontsensen foaeaer §

Learn about repayment: planptiohs’ and - Current Amount Dua”

ways. you. may be able to fewer your a Oo
. be . Pay Current Amount Due:

 

+ any Past'Due Amount) b
Answetd. few'questions, and-CORA: Will give you ‘ofa to: aval etn Y

  

options for your situation, - |. , Late Fee

  

senadae oe

 

Unpaid Fees “~

 

 
  

Total. Payment Due (Past Due
‘Amotunt+ Current Amount
‘Due. + Unpaid Fees)

 
      
 
 

Accatint Number —5 91-1
Total Payment Due $229.78 .

 

Make checks payable to Nav

See above for dales and Late Feps thal apply (U.S. Currency only Do nat Sond cash)

pg! . Changed yaur addfess of hone.numbar?.
Naviént: Sele .

Please visit Navlent.com to update your informaiton,
PO. BOX 9533. ge
WILKES-BARRE, PA 18773-9533 ig

 

Case 15-15924-MLB... Doc “20-9 Filed 11/29/20 Ent.
Loan Information as of 09/10/20

 

   

 

 

 

 

 

 

 

  

  

     

   
       
   
    
   
         
   
 

 

* a07000

 

  

  

 

  

  

 

 

dcvdo/00

 

 
    

  

09/oai06:

  

0227108.

   

_ PLUSLOAN

:800,”

 

 

8,508

PLUSLOAN.

 

  
  

 

forere

   

 

  
  
 

 

 

 

4-07 1-95 Total
2,793.49 4,702.68 6,068.58
2.07 at
2,792.28 1,685.96 5,952.02
ane renee seeaesanastonne cateeenants ans merce
0.00 0,00 ‘ 0,00
788.1 4,207.85 a 448,421.98
7,864.42 4/340.28 46,467.00
hen ees Lda vberveredaussecenes soeessneedetoane . oin90 +
2011” 42.83 45.41"
“0.00 0.00" 0.00

 

   

  

    
   
  
 
  

 

aveeeeeneensdaonbs’

   

 

      
 

0,00 0.00 0,00:

- 0.00" 0.00 0.00
0,00: 0,06 0.00
454

  

parecasasnaaedene

4.81.
0,60

0.00

 

 

ener epenerscress.

     

     
  

  
   
 
 
  

229.78

ABOAR

75,98

 

 

 

 

‘Interest continiies to accrue on any ioan(s) until the Joan has:been paid. tn full, including loans In a pald ahead. status, Follow the PAYMENTS 'section of
thls statement to leata how to reduce the total cost of your loan(s)-by making payments on paid ahead loans.:

2The Billing Perlod Summary section reflects all payments recelved during your billing period. {f you made more than one payment during your billing

period, the Last Payment Effective Date is the date the most recent paymerit Was credited to your account. To see your full. transaction. history and all
payment éffective dates, log.In to your account at Navient:com.
Account number: Fzauuu591~1

~Case 15-15924-MLB Doc 70-9 Filed 11/29/20 Ent. 11/29/20 18:36:39 Pg. 2o0f2
